HARDBERGER, Chief Justice,
dissenting.
I respectfully dissent from my esteemed colleagues. In doing so, I recognize the question is a close one. The case is decided on the statute of limitations, as it must be. There is little dispute that a cause of action is stated of tortious interference. Under ordinary circumstances this would be sorted out by a jury. This right is cut off under the majority opinion even though the defendant, Lloyds, had notice of the lawsuit from the time it was filed, which was well within the statute, and even though Lloyds was later joined in the lawsuit, although not served.
The majority fairly sets out the facts in this case, so they need not be repeated in this dissent. Significant dates are as follows:
January 14, 1991 — date of the offending letter.
January 9,1992 — lawsuit filed.
April 1, 1993 — Lloyds named in Plaintiffs Second Amended Petition.
The following defendants were originally sued:
1. State Farm Insurance Companies, dba State Farm General Insurance Company and State Farm Fire and Casualty Company.
2. Sue Noll, claims superintendent, State Farm Fire & Casualty.
Service was timely completed upon the following:
1. Bruce Roming, designated agent, State Farm Fire & Casualty and State Farm General.
2. Sue Noll.
Bell did not quite have it right, although he was close. The correct name was State Farm Lloyd’s Ins., Inc. The letters that Bell was complaining about were headed State Farm Insurance Companies, and signed by various claim representatives who identified *373themselves as “Claim Representative, State Farm Lloyds.” The letters list the address of the home office of all of the State Farm entities as Bloomington, Illinois, 61710-0001. On April 1, 1993, during the middle of the lawsuit and after the statute ran, Bell named Lloyds as a company doing business as “State Farm Insurance Companies.” Lloyds was not specifically served, but did file an answer and made an appearance in the case and sought affirmative relief in federal and state court. Lloyds was ultimately successful in obtaining a summary judgment against Bell based on the statute of limitations and other grounds.
Ultimately, the question is whether Bell was guilty of “too little, too late.” The answer to this question leads us into the difficult case law distinctions of “misnomer” and “misidentification.” If it is a “misnomer,” the statute is tolled; if it is a “misidentification,” it is not tolled. Hernandez v. Furr’s Supermarkets, Inc., 924 S.W.2d 193, 196 (Tex.App.—El Paso 1996, writ denied). The rule is simple, but the classification distinctions and the application of these distinctions to facts is obscure and more suited to the classroom than real life. We know that Texas policy is now, after many miscarriages of justice in the past, to discourage companies from avoiding liability by complex organizational charts and interlocking entities. See Tex.R. Civ. P. 28; Continental Trailways v. Hilland, 516 S.W.2d 279, 281 (Houston [14th Dist.] 1974), rev’d on other grounds sub nom. Continental Southern Lines v. Hilland, 528 S.W.2d 828 (Tex.1975). This most frequently happens when a company holds itself out to the public using one name, but has a separate legal corporate name. State Farm is a wellknown, large, and reputable company. It has an extensive and effective advertising program. It takes a dull mind not to recognize the registered slogan: “Like a good neighbor, State Farm is there.” Most people can hum the tune that goes with the words. State Farm Lloyd’s, Inc. is the correct name, but few outside the organization know that. Bell’s error does not seem to me to be a major one as long as no injustice is done to the defendant. If Lloyds had notice, I see no injustice.
Lloyds obviously had notice. Two entities of State Farm were originally named in the lawsuit, as well as the more recognized name of State Farm Insurance Companies. This is the name that all three State Farm entities use on their stationary, and they all have the same address. It is, in every way, their public name. When Lloyds was finally sued, it answered the lawsuit, made several successful maneuvers, defeated Bell’s summary judgment claims, and won its own. The allegations never changed, and the basis of the suit never changed. Lloyds never denied any of the underlying facts, and strongly defended its right to do what it did. Lloyds put on an aggressive, capable defense. Only one part of its defense was misidentification. The case was fully developed.
As to the distinctions between “misnomer” and “misidentification,” I cannot do better than the El Paso court’s recent opinion in Hernandez:
[T]he primary distinction between misnomer and misidentification is whether the correct party received notice of the suit, under whatever name. If the correct party is served under an assumed name, it is a misnomer. If an incorrect party is named and the correct party does not learn of the suit, however, it is misidentification and the statute is not tolled.
Hernandez, 924 S.W.2d at 196 (emphasis in original).
The majority mentions that a “significant event” occurred while this action was pending in federal court. This action was Bell’s attempt to add Lloyds as a defendant on September 18, 1992. I agree that this showed that Bell knew Lloyds should be a defendant on that date. Another significant event occurred during that time period though. Lloyds filed a motion for sanctions against Bell, complete with an affidavit from the attorney for Lloyds. The federal district court would not allow it to be filed because the movant was not a named party and could not file a pleading. All of this occurred on or before December 22, 1992. The significance of this act is that Lloyds was acting as a party to the lawsuit, even though it had never been served. The truth is, both parties by this time, which was well within the *374statute of limitations, were acting as adverse parties against each other.
This was not even the end of the matter. Lloyds continued to act as a named defendant — an effective, fighting defendant at that. Lloyds filed an answer to Bell’s Second Amended Petition on December 9, 1994. No statute of limitations defense was raised, presumably because Lloyds thought it was in the lawsuit. Lloyds filed a jury demand the same day. Lloyds filed a response to Bell’s summary judgment motion in December, 1994. Lloyds filed a First Amended Original Answer on February 9, 1995, raising the statute of limitations, and substantive defenses. Eventually, Lloyds defeated Bell’s motion and prevailed on its own. Whatever else may be said, Lloyds was never prejudiced by Bell’s failure to properly serve it. Lloyds beat Bell at every turn.
Even though Lloyds was not prejudiced by never being served, the question remains whether the fact that it was never served under the proper name malees any difference. I do not believe it does. Lloyds’ action in answering the suit dispensed with the necessity of service upon it. The rules of civil procedure provide that “[a]n answer shall constitute an appearance of the defendant so as to dispense with the necessity for the issuance of service of citation upon him.” Tex.R. Civ. P. 121.
The majority, citing Bailey v. Vanscot Concrete Co., 894 S.W.2d 757 (Tex.1995), says “[i]f Bell had amended his pleadings to include Lloyds at any time before judgment against him, we would have a different case before us.” I think Bell did include Lloyds and Bailey is inapplicable. Bell included Lloyds in his second amended petition, filed April 1, 1993. Lloyds is clearly identified as an offending entity of State Farm.
A close reading of Bailey reveals a different situation than that involved in the instant case. Bailey, in a contaminated concrete case, never joined the proper entity — Tarmac Texas, Inc. Bailey, 894 S.W.2d at 758. Bailey sued a company named Vanscot Concrete, a company that no longer existed having already merged with another company. Id. Bailey prosecuted the whole suit against a non-existent company. Id. A plaintiff cannot recover against thin air. The court ultimately held that Tarmac, the real party, should have been added to the pleadings. Id. at 761. The court noted that “Bailey could then have made a strong equitable estoppel argument ... that the trial court should toll the statute of limitations since Tarmac had notice of the suit....” Id.
In this case, Bell’s sin is not that he sued a non-existent company. Nor is Bell's sin his failure to join the proper party. He merely failed to properly serve Lloyds, which was remedied when Lloyds entered an appearance by answering the suit. Lloyds very much existed, knew of the suit, and was joined only slightly outside the statute. In my opinion, the situation in the instant case is closer to the situation in Enserch Corporation v. Parker, 794 S.W.2d 2 (Tex.1990). In Enserch, a wrongful death action, the plaintiff sued Lone Star Gas Company initially before the statute ran. Enserch, 794 S.W.2d at 4. Unfortunately, this was the wrong company. Id. After the statute of limitations had run, the plaintiff filed an amended petition naming Enserch Corporation d/b/a Lone Star Gas Company as a defendant. Id. Summary judgment was granted on the statute of limitations defense, but this was later reversed by the supreme court on the grounds that “[b]oth Lone Star Gas Company of Texas, Inc., and Enserch Corporation d/b/a Lone Star Gas Company were fully cognizant of the facts of the accident and could not have been misled concerning the basis of the suit.” Id. at 6.
The same situation is present here. Lloyds, the proper party, was not joined until shortly after the statute ran. But Lloyds could not have been misled concerning the basis of the suit. It came out fighting and seeking affirmative relief in the federal and state courts and got it.
I would reverse the summary judgment to the extent it is based on the statute of limitations.